DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to an additive manufacturing apparatus, classified in at least B29C64/20, 29C64/223, B33Y30/00.
II. Claims 15-21, drawn to a method of operating an additive manufacturing apparatus, classified in at least B29C64/124,135 and B33Y10/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as apparatus and process for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus or by hand because: i) Invention I requires an additive manufacturing apparatus including at least one actuator, a radiant energy device, and a controller whereas Invention II does not; and/or ii) Invention II requires an additive manufacturing apparatus including a foil that extends between a stage and the support plate and that defines a build surface, a first stage, a first build zone, a second build zone, a second foil interaction device, and a second window whereas Invention I does not. Furthermore, the apparatus as claimed can be used to practice another and materially different process. For instance, the apparatus as claimed can be used to heat/perforate/melt the foil with the energy device. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different/separate classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (i.e. searching different classes/subclasses or electronic resources, or employing different search queries; See MPEP 808.02);
the prior art applicable to one invention would not likely be applicable to another invention; and/or
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species: 
Species A, configuration/type of the support plate: 
A1. 1st  support plate requiring a plenum on each of its sides ([0013], [0072], Fig. 3 of applicant’s specification);
A2. 2nd support plate requiring multiple nested levels of pneumatic actuation zones in the x-direction ([0023], [00103], FIG. 11 of applicant’s specification);
A3. 3rd support plate requiring concentric nested levels of pneumatic actuation zones in the x-direction and y-direction ([0024], [00103], FIG. 12 of applicant’s specification).
The species are independent or distinct because they require at least one mutually exclusive characteristic that differentiates them in terms of structure, design, and/or function/operation. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species require a different field of search (e.g. searching different subclasses and/or employing different search queries). For instance, a different search query would be required for each mutually exclusive characteristic of each specie; and/or
the examination of species is non-overlapping. For instance, prior art applicable to one specie would not likely be applicable to another specie as the species are distinct in terms of structure, design and/or operation. Based on the prior art of record, it is unlikely that prior art applicable to one specie would disclosed all the species; thus, additional search and consideration would be required when examining more than one specie/embodiment. See MPEP § 806.04 (b). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Michael D. Templeton on 03/09/2022 a provisional election was made with traverse to prosecute the invention of Group I and Species A1, (i.e. claims 1-9 and 11-14). Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10 and 15-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/specie.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The disclosure is objected to because of the following informalities: 
In [00103], “Referring to FIGS. 11 and 12, in various embodiments, the foil interaction device can include one or more actuation zones 56 that can each include a set 96a, 96b, 96c, 96d of apertures 94 (FIG. 3)”  should be changed to --Referring to FIGS. 11 and 12, in various embodiments, the foil interaction device can include one or more actuation zones 56 that can each include a set 96a, 96b, 96c, 96d of apertures 94 (FIG. 4)-- because Fig. 3 does not depict the sets of apertures as described in this paragraph. 
Appropriate correction is required.
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: 
Claim 1, “a stage positioned configured to hold” should be changed to --a stage positioned and configured to hold--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the first and second pneumatic actuation zones are part of a plurality of pneumatic actuation zones that, in combination, substantially surround a build surface”  which is indefinite. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what percentage of a build surface is surrounded by the plurality of pneumatic actuation zones. At what percentage of surrounding the claim would or would not infringe the prior art? 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elsey (US 20140191442).
Regarding claim 10, Elsey discloses an additive manufacturing apparatus (P0054 and Fig. 13-19) comprising:
a support plate (220, P0091, Fig. 13);
a stage (121) configured to hold a component (P0073, Fig. 13);
one or more actuators (120) operable to move the stage away from the support plate in a Z-axis direction (P073, Fig. 13);
a radiant energy device (116) positioned on an opposing side of the support plate from the stage (P0068, Fig. 13); and
a window (210) defining a first surface portion (upper surface) vertically offset from the support plate by an offset distance in the Z-axis direction (P0089, 0091, Fig. 13), wherein radiant energy is configured to be provided from the radiant energy device through the window (P0091, Fig. 13).

    PNG
    media_image1.png
    430
    453
    media_image1.png
    Greyscale

Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sperry (US 20080179787).
Regarding claim 10, Sperry discloses an additive manufacturing apparatus (P0003, Figs. 1-2)  comprising:
a support plate (610: P0104, 0182, Fig. 49C-D, Fig. 55);
a stage (700) configured to hold a component (P0190, 0202, Fig. 2, Fig. 49C, Fig. 51);
one or more actuators (elevator arm(s) 900 and/or 1000) operable to move the stage away from the support plate in a Z-axis direction (P0106, Fig. 2);
a radiant energy device (1400) positioned on an opposing side of the support plate from the stage (P0109, Fig. 2, Fig. 49B-C); and
a window (605: P0182, Fig. 55) defining a first surface portion (625) vertically offset from the support plate (610) by an offset distance in the Z-axis direction (P0198-0199, Fig. 55-55C), wherein radiant energy is configured to be provided from the radiant energy device through the window (P0182, 0189, Fig. 49A-D).
Regarding claim 11, Sperry further discloses a foil interaction device having at least one pneumatic actuation zone (first vacuum channel 628 at a first corner) proximate to the window, wherein the at least one pneumatic actuation zone is vertically offset from the first surface portion of the window in the Z-axis direction (P0198-0200, Figs. 55-55D).
Regarding claim 12, Sperry further discloses wherein the at least one pneumatic actuation zone selectively provides at least one of a negative pressure to draw a foil towards a build surface or a positive pressure to push a portion of a foil away from the build surface (P0198-0201, Figs. 55-55D).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperry (US 20080179787) in view of Khusnatdinov (US 20210402677) and/or Puffer (US 20040042789).
Regarding claim 1, Sperry discloses an additive manufacturing apparatus (P0003, Figs. 1-2)  comprising:
a support plate (610: P0104, 0182, Fig. 49C-D, Fig. 55);
a stage (700) positioned and configured to hold a component (P0190, 0202, Fig. 2, Fig. 49C, Fig. 51);
one or more actuators (elevator arm(s) 900 and/or 1000) operable to move the stage away from the support plate in a Z-axis direction (P0106, Fig. 2);
a radiant energy device (1400) positioned opposite the stage such that the support plate is positioned between the radiant energy device and the stage (P0109, Fig. 2, Fig. 49B-C); and
a foil interaction device including a first pneumatic actuation zone (first vacuum channel 628 at a first corner) and a second pneumatic actuation zone (Sperry further discloses/suggests to provide similar vacuum channels 628 at each corner: P0198-0199, Figs. 55-55D; thus, Sperry further discloses/suggests a second vacuum channel 628 at a second corner not depicted in the Figures), each of the first and second pneumatic actuation zones configured to apply a force on a surface of a foil (P0198-0200, Figs. 55-55D). 
Sperry fails to explicitly disclose wherein the first and second pneumatic actuation zones are fluidly separable and configured to apply varied pressures relative to one another to the surface of the foil.
In an analogous art, pneumatic interaction devices configured for retaining films, Khusnatdinov discloses the technique of providing a first pneumatic actuation zone (first vacuum channel 134a/b) and a second pneumatic actuation zone (second vacuum channel 134c), each of the first and second pneumatic actuation zones configured to apply a force on a surface of a film (110), wherein the first and second pneumatic actuation zones are fluidly separable and configured to apply varied pressures (PA+, PB-, PC-) relative to one another to the surface of the film (P0072-0076, Figs. 1A-G) for the benefit(s) of allowing selective/gradual retaining/deflecting of the film and/or avoiding voids (P0081, P0101). 
In an analogous art, pneumatic interaction devices configured for retaining films, Puffer discloses the technique of providing a first pneumatic actuation zone (1st plenum) and a second pneumatic actuation zone (2nd plenum), wherein the first and second pneumatic actuation zones are fluidly separable (1st and 2nd plenums are isolated) and configured to apply varied pressures relative to one another to the surface of the film (pressure to the 1st and 2nd plenums is individually controlled) for the benefit(s) of providing flexibility in retaining and/or deflecting the film (P0050-0051, Figs 6-7).
 	Since Sperry discloses further discloses the desire to avoid air/voids and/or optimize vacuum application on the corners/edges to enhance planarity of the foil (P0198-0200, 0216), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Sperry in view of Khusnatdinov and/or Puffer by isolating the first and second pneumatic actuation zones such that they are fluidly separable and configuring/operating the first and second pneumatic actuation zones such that they apply varied pressures relative to one another to the surface of the foil for the benefit(s) of allowing selective/gradual retaining/deflecting of the foil, improving air/void removal, and/or enhancing retention/flatness of the foil as suggested by Khusnatdinov and/or Puffer. See §§ MPEP 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Regarding claim 2, Sperry further discloses/suggests wherein the first and second pneumatic actuation zones are part of a plurality of pneumatic actuation zones that, in combination, substantially surround a build surface (Sperry further discloses/suggests to provide similar vacuum channels 628 at each corner of the image plane which is the build surface: P0198-0199, Figs. 55-55D). Khusnatdinov further suggests the claimed subject matter (Figs. 1A-G).
Regarding claim 3, Khusnatdinov further discloses wherein the first pneumatic actuation zone is configured to apply a first negative pressure (PB-) on a first portion of a bottom surface of the film and the second pneumatic actuation zone is configured to apply a second negative pressure (PC-) on a second portion of the bottom surface of the film (P0072-0076, Figs. 1A-G) for the benefit(s) of allowing selective/gradual retaining/deflecting of the film and/or avoiding voids (P0081, P0101). Since Sperry discloses further discloses the desire to avoid air/voids and/or optimize vacuum application on the corners/edges to enhance planarity of the foil (P0198-0200, 0216), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Sperry in view of Khusnatdinov by configuring/operating the first pneumatic actuation zone to apply a first negative pressure on a first portion of a bottom surface of the foil and the second pneumatic actuation zone to apply a second negative pressure on a second portion of the bottom surface of the foil for the benefit(s) of allowing selective/gradual retaining/deflecting of the foil, improving air/void removal, and/or enhancing retention/flatness of the foil as suggested by Khusnatdinov. See §§ MPEP 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Regarding claim 4, Sperry further discloses/suggests wherein at least one of the first and second pneumatic actuation zones are configured to apply a positive pressure that pushes the foil away from the support plate (P0201). Khusnatdinov further obviates the claimed subject matter (P0077 and Fig. 1C). Puffer further obviates the subject matter (P0051, 0054).
Regarding claim 5, Sperry further discloses/suggests a window (605: P0182, Fig. 49, Fig. 55) at least partially positioned between the stage and the radiant energy device (Fig. 2, Fig. 49), wherein at least one of the first actuation zone or the second actuation zone is vertically offset from a surface of the window by an offset distance in the Z-axis direction (P0199, Figs. 55-55D).
Regarding claim 6, Sperry further discloses/suggests wherein the support plate defines a first set of one or more apertures (aperture(s) 627 at the first corner) within the first pneumatic actuation zone and a second set of one or more apertures (aperture(s) 627 at the second corner) within the second pneumatic actuation zone (P0198-, Figs. 55-55D).
Regarding claim 7, Sperry further discloses/suggests a pneumatic connector in a portion thereof operably coupled with at least one of the first pneumatic actuation zone or the second pneumatic actuation zone (P0201, Fig. 55D) but does not disclose a plenum. However, Puffer further discloses to include a plenum (32) having a suitable pneumatic connector (87) coupled with one of the pneumatic zones for the benefit(s) of isolating and/or independently controlling the pneumatic zone (P0050-0051, Figs. 6-7) while Khusnatdinov further suggests/shows include a plenum (plenum defined by lands 136a) having a suitable pneumatic connector coupled with one of the pneumatic zones for the benefit(s) of isolating and/or independently controlling the pneumatic zone (P0053, 0073, Figs. 1A-C). Official notice is taken that plenums and pneumatic connectors are well-known/desirable components useful for creating pneumatic actuation zones. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Sperry in view of Puffer and Khusnatdinov by incorporating a plenum having a pneumatic connector in a portion thereof operably coupled with at least one of the first pneumatic actuation zone or the second pneumatic actuation zone for the benefit(s) of ensuring/improving isolation and/or independent control of the at least one of the first pneumatic actuation zone or the second pneumatic actuation zone as suggested by the secondary references. 
Regarding claim 8, Sperry further discloses/suggests one or more clamps configured to restrict movement of the foil (0197, Fig. 53).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperry (US 20080179787) as applied to claim 11 above, and further in view of Khusnatdinov (US 20210402677) and/or Puffer (US 20040042789).
Regarding claim 13, Sperry further discloses/suggests wherein the at least one pneumatic actuation zone includes a first pneumatic actuation zone separated from a second pneumatic actuation zone by a separation zone (Sperry further discloses/suggests to provide similar vacuum channels 628 at each corner: P0198-0199, Figs. 55-55D; thus, Sperry further discloses/suggests a second vacuum channel 628 at a second corner not depicted in the Figures which separated from the first channel). 
In an analogous art, pneumatic interaction devices configured for retaining films, Khusnatdinov discloses the technique of providing a first pneumatic actuation zone (first vacuum channel 134a/b) and a second pneumatic actuation zone (second vacuum channel 134c), each of the first and second pneumatic actuation zones configured to apply a force on a surface of a film (110), wherein the first and second pneumatic actuation zones are fluidly separable and configured to apply varied pressures (PA+, PB-, PC-) relative to one another to the surface of the film (P0072-0076, Figs. 1A-G) for the benefit(s) of allowing selective/gradual retaining/deflecting of the film and/or avoiding voids (P0081, P0101). 
In an analogous art, pneumatic interaction devices configured for retaining films, Puffer discloses the technique of providing a first pneumatic actuation zone (1st plenum) and a second pneumatic actuation zone (2nd plenum), wherein the first and second pneumatic actuation zones are fluidly separable (1st and 2nd plenums are isolated) and configured to apply varied pressures relative to one another to the surface of the film (pressure to the 1st and 2nd plenums is individually controlled) for the benefit(s) of providing flexibility in retaining and/or deflecting the film (P0050-0051, Figs 6-7).
 	Since Sperry discloses further discloses the desire to avoid air/voids and/or optimize vacuum application on the corners/edges to enhance planarity of the foil (P0198-0200, 0216), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Sperry in view of Khusnatdinov and/or Puffer by isolating the first and second pneumatic actuation zones such that the first pneumatic actuation zone is separated from the second pneumatic actuation zone by a separation zone for the benefit(s) of allowing selective/gradual retaining/deflecting of the foil, improving air/void removal, and/or enhancing retention/flatness of the foil as suggested by Khusnatdinov and/or Puffer. See §§ MPEP 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperry (US 20080179787) as applied to claim 11 above, and further in view of Khusnatdinov (US 20210402677), Sabo (US 20200307100), and/or Schultheiss (US 20170297261).
Regarding claim 14, Sperry further discloses/suggests the operations of: engaging the foil interaction device to a foil (400) via applying a negative pressure to the foil through the at least one pneumatic actuation zone (P0200);  and
disengaging a portion of the foil interaction device and the foil, wherein disengaging the portion of the foil interaction device corresponds to removing the negative pressure to the foil from the at least one pneumatic actuation zone (P0200-0201).
However, Sperry is silent about a controller. 
Khusnatdinov further discloses the technique of including a controller/processor configured to control a pneumatic film interaction device and execute the claimed operations for the benefit(s) of automating/improving the engaging and disengaging of a film from the pneumatic interaction device (P0020, 0054, 0072-0076, Figs. 1A-G). 
In the same field of endeavor, additive manufacturing apparatuses, Sabo the technique of including a controller (44) configured to control a pneumatic film interaction device (30) and execute the claimed operations for the benefit(s) of automating/improving the engaging and disengaging of a film (22: P0032-0033, 0044, 0046, 0048, Fig. 1). 
In the same field of endeavor, additive manufacturing apparatuses, Schultheiss discloses an additive manufacturing apparatus (Fig. 1) comprising a support plate (62: P0109, Figs. 7-8), a stage (52: P0126, Fig. 1, Figs. 7-8), one or more actuators (54) operable to move the stage away from the support plate in a Z-axis direction (P0126, Fig. 1), a radiant energy device (20) positioned on an opposing side of the support plate from the stage (P0093-0094, Fig. 1, Fig. 8), and a window (38) defining a first surface portion (upper surface) vertically offset from the support plate by an offset distance in the Z-axis direction (P0098, 0100, Fig. 1, Fig. 8), wherein radiant energy is configured to be provided from the radiant energy device through the window (P0100, Fig. 1) substantially as claimed by applicant in claim 10. Schultheiss further discloses the technique of including a controller/processor configured to control a pneumatic film interaction device (86) and execute the claimed operations for the benefit(s) of automating/improving the engaging and disengaging of a film (46) from the pneumatic interaction device (claim 19, P0098, 0122, 0127, 0130, 0143, Fig. 8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Sperry in view of Khusnatdinov, Sabo, and/or Schultheiss by including a controller configured to control the pneumatic film interaction device and execute the claimed operations for the benefit(s) of automating/improving the engaging and disengaging of a film (46) from the pneumatic interaction device. See §§ MPEP 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
El-Siblani (US 20130140741) discloses an additive manufacturing apparatus comprising a support plate (upper plate defining zone 343, Fig. 25), one or more actuators (62), a radiant energy device (108), and a window (379) substantially as claimed by applicant in claim 10 (P0093, 0147-0148, Fig. 25);
Vermeer (US 20120007287) discloses a relevant 3D printing apparatus (Fig. 9) and the techniques of using at least one vacuum chamber (P0122-0125, Figs. 7-8), at two suction clamps (P155-0156), and/or clamps (P0150-154, Fig. 11) to properly retain a foil during additive manufacturing;
Kurokawa (US 20030102682) discloses a suction holding device including a first pneumatic actuation zone (37) and a second pneumatic actuation zone (39), wherein the first and second pneumatic actuation zones are fluidly separable and configured to apply varied pressures relative to one another to a surface of substrate for the benefit(s) of avoiding bowing deformation (abstract, P0002, Fig. 4); and
Kuijpers (US 20160332386 – of record) discloses a relevant 3D printing apparatus (Fig. 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743